                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


JAMES RAY PHIPPS                                      CIVIL ACTION NO. 18-0507-P

VERSUS                                                UNASSIGNED DISTRICT JUDGE

WARDEN FCI OAKDALE                                    MAGISTRATE JUDGE KAY


                                     JUDGMENT


        For the reasons stated in the Report and Recommendation (Record Document 19)

of the Magistrate Judge previously filed herein and after an independent review of the

record, a de novo determination of the issues, and consideration of the objections filed

herein, and having determined that the findings are correct under applicable law;

        IT IS ORDERED that the petition for writ of habeas corpus be DENIED and

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 8th day of November,

2018.
